Case 1:19-cv-00190-RBJ-NYW Document 35 Filed 02/12/19 USDC Colorado Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                  JUDGE R. BROOKE JACKSON


  Civil Action:          19-cv-00190-RBJ                       Date: February 12, 2019
  Courtroom Deputy:      Julie Dynes                           Court Reporter: Sarah Mitchell

                  Parties                                                     Counsel

   WILDGRASS OIL AND GAS COMMITTEE                                       Joseph A. Salazar
                                                                         James D. Leftwich
                            Plaintiff

   v.

   STATE OF COLORADO                                                      William V. Allen
   JARED S. POLIS                                                        David A. Beckstrom
   COLORADO OIL AND GAS CONSERVATION                                     Kyle W. Davenport
   COMMISSION                                                              Eric R. Olson
   JEFFREY ROBBINS
                   Defendants


                                        COURTROOM MINUTES


  HEARING ON TEMPOARARY RESTRAINING ORDER – DAY TWO

  Court in Session: 11:02 a.m.

  Discussion held on status of the case and requests by the plaintiff.

  Judge Jackson remains on the bench as the plaintiff’s counsel confers with client off record.

  ORDERED: As agreed to by the commission and Extraction, Extraction will not begin
           drilling until June of 2019.

                 The forced pooling hearing will take place in March, as stated on the record.

                 The Court reserves a block of time after the commission’s hearing
                 on March 26, 2019 at 9:00 a.m., if needed.

  Court in Recess: 11:31 a.m.            Hearing concluded.     Total time in Court: 00:29
